The following order was made by the Court:
This cause having been heard and considered by the Court on a motion to dismiss the certiorari, and it appearing, by the record that the matter of fact, to wit, the forcible entry and detainer had been regularly tried, upon a traverse tendered by the petitioner, before the service of the certiorari, and restitution awarded but not executed; it is now considered by the Court that the certiorari be dismissed with costs, and the Justices proceed in the premises as if the certiorari had not issued; and that the Clerk of this Court do certify the same to said Justices.
December the 1st, 1849.'
Procendendo issued to Justices to proceed December 4th, 1849.